211 F.3d 437 (7th Cir. 2000)
UNITED STATES OF AMERICA,    Plaintiff-Appellee,v.MARCUS C. DURHAM,    Defendant-Appellant.
No. 98-1281
In the  United States Court of Appeals  For the Seventh Circuit
Argued December 9, 1999
Decided May 1, 2000

Appeal from the United States District Court  for the Southern District of Illinois.  No. 96 CR-40051--William D. Stiehl, Judge.
Before POSNER, Chief Judge, and COFFEY and MANION,  Circuit Judges.
COFFEY, Circuit Judge.


1
On January 22, 1997, a  federal grand jury returned a one-count  superceding indictment charging Defendant-  Appellant Marcus Durham ("Durham") with  conspiring to distribute and possess with intent  to distribute cocaine and cocaine base, in  violation of 21 U.S.C. sec.sec. 841(a)(1),  846.1 After two mistrials resulting from hung  juries, the third trial commenced on October 21,  1997, and two days later, the jury returned a  verdict of guilty. On January 30, 1998, the court  sentenced the defendant to 420 months'  imprisonment, a supervised release term of 10  years and a $3,500 fine. Five days later, Durham  appealed, claiming that: (1) the prosecutor made  improper remarks during closing argument, thereby  depriving him of a fair trial; and (2) the court  improperly calculated the amount of drugs  attributable to him. We AFFIRM.

I.  BACKGROUND

2
The Cairo, Illinois Police Department, the  Federal Public Housing Drug Task Force and the  Federal Bureau of Investigation commenced an  investigation in 1994 that disclosed that Durham  was a distributor of kilogram quantities of  cocaine and cocaine base (commonly referred to as  "crack") in southern Illinois. As a crack dealer,  the defendant had numerous customers, including  one Ronnie Bridges ("Bridges") and another person  known as Bradley Bigham ("Bigham"), both of whom  later testified against Durham at his third  trial.


3
The investigation revealed that Durham employed  Michael Bowers ("Bowers"), a child who was but 15  years old at the time he commenced working for  Durham in 1993. In addition to providing Bowers  with cocaine and crack for sale, Durham took him  along on at least two trips to purchase crack in  Charleston, Missouri. At the defendant's  direction, Bowers hid the purchased crack in his  underwear because, as Durham explained to him, "I  was younger and the police wouldn't really mess  with me." During the second return drug  transportation trip from Charleston, the  defendant directed Bowers to carry a "brick like  package," which Durham told him contained one  kilogram of crack cocaine. When they arrived in  Illinois from Charleston, Durham paid Bowers $100  for carrying the crack.


4
On January 22, 1997, a federal grand jury  issued a one-count superceding indictment  charging Durham with conspiring to distribute and  possess with intent to distribute cocaine and  cocaine base.2 On October 21, 1997, a third  trial commenced, with the government presenting  some thirty witnesses consisting of a number of  the defendant's fellow drug dealers, employees,  former customers, and law enforcement officers,  each testifying that they were either engaged in,  observed or had been told about crack  transactions that directly involved Durham.


5
When the defense presented its case, the  defendant's brother, Darcy Durham, testified that  the defendant's unexplained wealth was  accumulated by "doing odd jobs" and that the  expensive jewelry he wore "could have been  gifts." Darcy Durham also testified that he "had  no idea" who might have given his brother such  gifts and that the most he had ever known his  brother to earn from his jobs was a "couple  hundred dollars."


6
In his closing argument, the prosecutor  described Darcy Durham as a "dope dealer" himself  and also a "liar." The prosecutor also described  the defendant, who refused to testify, as a  "slick little dope dealer" who "uses kids and  exploits them to peddle poison," and asked the  jury to use some "good midwestern common sense"  in analyzing the evidence. None of these comments  drew an objection from the defendant either  during trial or on post-trial motion.


7
Nonetheless, at the close of trial, the  district court instructed the jury that    [c]losing arguments are for the purpose of  discussing the evidence. Opening statements,  closing arguments and other statements of counsel  should be disregarded to the extent they are not  supported by the evidence.


8
On October 23, 1997, the jury returned a guilty  verdict. Prior to sentencing, Durham objected to  the Presentence Investigation Report ("PSR"),  which attributed 1.65 kilograms of crack to him.  Of the 1.65 kilograms of crack attributed to  Durham as relevant conduct, the PSR attributed  1000 grams (one kilogram) to the defendant based  on statements Bowers made to the police and his  testimony during trial. On January 30, 1998,  Judge Stiehl conducted a sentencing hearing, and  while adopting the PSR's recommendations in their  entirety, the judge concluded that Durham was  responsible for even more crack than set forth in  the PSR--the court attributed in excess of 2.5  kilograms to his relevant conduct.3 The court  sentenced Durham to 420 months' imprisonment, a  supervised release term of 10 years and a fine of  $3,500. The defendant appealed.

II.  ISSUES

9
On appeal, the defendant claims that: (1) the  prosecutor made improper remarks during closing  argument, thereby depriving him of a fair trial;  and (2) the trial court improperly calculated the  amount of drugs attributable to him.

III.  DISCUSSION
A.  The Prosecutor's Closing Argument

10
Durham claims that the government's comments  made during closing argument denied him a fair  trial. We employ a two-part test for assessing  the propriety of remarks made during closing  argument: first, we determine whether the  comments, examined in isolation, were improper.  See United States v. Morgan, 113 F.3d 85, 89 (7th  Cir. 1997). If we determine that when considered  in isolation the remarks were indeed improper, we  then examine the remarks in the light of the  entire record and determine if the defendant was  deprived of a fair trial as a result. See United  States v. Granados, 142 F.3d 1016, 1021 (7th Cir.  1998). Because the defendant failed to object to  the prosecutor's closing argument statements  during trial, we review these allegedly improper  remarks for plain error. See United States v.  Laurenzana, 113 F.3d 689, 695 (7th Cir. 1997).  Under this standard, our discretion to correct  plain error should be employed only "in those  circumstances in which a miscarriage of justice  would otherwise result, namely, in those cases in  which the error has affected the outcome of the  district court proceedings." See id. (citing  United States v. Olano, 507 U.S. 725, 734-36  (1993)).


11
The defendant essentially complains that during  closing argument, the prosecutor referred to him  as a "slick little dope dealer" who "uses kids  and exploits them to peddle poison." The  defendant also challenges the prosecutor's  reference to his brother, Darcy Durham, as a  "dope dealer" himself and a "liar," and the  prosecutor's plea to the jury's "good mid-western  common sense" in analyzing the evidence. From our  review of the record, we are convinced that when  looked at in isolation, the prosecutor's comments  were not improper.


12
From our review of the record and the  applicable case-law, we are convinced that there  is nothing objectionable in the prosecutor's  description of the defendant as a "slick little  dope dealer" who "uses kids and exploits them to  peddle poison" because the remarks were supported  by the evidence. We have held that so long as the  evidence supports the comments, prosecutors may  speak harshly about the actions and conduct of  the accused. See United States v. Aldaco, 201 F.3d 979, 989 (7th Cir. 2000); United States v.  Cook, 432 F.2d 1093, 1096 (7th Cir. 1970).  Indeed, this Court has affirmed similar strongly  worded descriptions of defendants made by  prosecutors. See, e.g., United States v. Spivey,  859 F.2d 461, 466 (7th Cir. 1998) (finding that  the prosecutor's characterization of the  defendants as "conmen" was not improper); United  States v. Fike, 538 F.2d 750, 758-59 (7th Cir.  1976) (finding that the prosecutor's statement  that the defendant "has committed a dastardly  crime, he should be punished" was not improper).  See also United States v. Catalfo, 64 F.3d 1070,  1080 (7th Cir, 1995) (holding that a prosecutor's  description of the defendant as a liar was not  improper). It remains the longstanding principle  of this Circuit that:


13
The district attorney is quite as free to comment  legitimately and speak fully, although harshly,  upon the action and conduct of the accused, if  the evidence supports his comments, as is the  accused's counsel to comment upon the nature of  the evidence and the character of the witnesses  which the government produces and which is  favorable to him.


14
See Cook, 432 F.2d at 1106-07.


15
During trial, substantial evidence was presented  that established Durham's drug activity and his  employment of the child Bowers, who started  selling drugs for him in 1993 at the young age of  15 years. Obviously, "the prosecutor's statements  were simply a permissible comment upon what the  evidence showed," see United States v. Auerbach,  913 F.2d 407, 418 (7th Cir. 1990) (holding that  it was not improper for the prosecutor to comment  that a defendant "is guilty" and "has done what  he is charged with"), and, hence, were not  improper.


16
Likewise, with regard to the reference to Darcy  Durham as a "dope dealer" himself and a "liar,"  the prosecutor was commenting on the credibility  of one of the defendant's witnesses. The record  reflects several material inconsistencies in  Darcy Durham's testimony; for example, on cross  examination, Darcy Durham was unable to account  for the defendant's wealth. In fact, when asked  about his brother's expensive jewelry, he  testified that they "could have been gifts," but  the most he had ever known his brother to earn  from his jobs was only a "couple hundred  dollars." Commenting on his own wealth, Darcy  Durham testified that he made a living by selling  cars, but could neither identify nor remember  what type of cars he sold other than a single  Ford Mustang. Also, Thomas Spiller, a Cairo,  Illinois police officer in 1995, testified that  he had observed on one occasion Darcy Durham and  the defendant with what appeared to be a large  quantity of crack cocaine and money in plain view  inside Darcy Durham's residence. Each of these  facts and inconsistencies affected Darcy Durham's  credibility as a witness and were properly  brought out by the prosecutor during his  summation. As we have previously held, a  prosecutor may remark on a witness' credibility  "as long as the comment reflects reasonable  inferences from the evidence adduced at trial."  United States v. Morgan, 113 F.3d 85, 89 (7th  Cir. 1997) (quoting United States v. Goodapple,  958 F.2d 1402, 1409-10 (7th Cir. 1992)); see also  United States v. Catalfo, 64 F.3d 1070, 1080 (7th  Cir. 1995) (stating that where a defendant's  version of the facts conflicts with that of the  government witnesses', a prosecutor may argue  that the jury should believe the government  witness and not the defendant). Because of his  inconsistent trial testimony and evidence of his  drug activity, we conclude that the prosecutor's  comment describing Darcy Durham as a "liar" and  a "dope dealer" himself were reasonably inferable  from the evidence presented at trial and thus,  were not improper.


17
Lastly, the prosecution's plea for the jury to  use its "good mid-western common sense," hardly  constitutes misconduct because it could have  easily benefitted the defendant, a fellow  "mid-westerner" himself, as much as the  prosecution. Morever, it is well established that  "juries are allowed to draw upon their own  experience in life as well as their common sense  in reaching their verdict. . . . While common  sense is no substitute for evidence, . . . common  sense should be used to evaluate what reasonably  may be inferred from circumstantial evidence."  United States v. Magana, 118 F.3d 1173, 1201 (7th  Cir. 1997) (citation omitted). Accordingly, we  conclude that the prosecutor's appeal to the  jury's "good mid-western common sense" also was  not improper.


18
But even if we were to assume only for the  purposes of this review that all these comments  were improper, we would still conclude that the  allegedly improper comments did not deprive the  defendant of a fair trial because "it is not  enough that the prosecutors' remarks were  undesirable or even universally condemned. The  relevant question is whether the prosecutors'  comments so infected the trial with unfairness as  to make the resulting conviction a denial of due  process." Darden v. Wainwright, 477 U.S. 168, 181  (1986) (emphasis added). To determine whether the  remarks denied the defendant a fair trial, we  consider five factors: (1) the nature and  seriousness of the prosecutorial misconduct; (2)  whether the conduct of the defense counsel  invited the prosecutor's remarks; (3) whether the  trial court's instructions to the jury were  adequate; (4) whether the defense was able to  counter the improper arguments through rebuttal;  and (5) the weight of the evidence against the  defendant. See Grandos, 142 F.3d at 1022.


19
Here, the prosecutor's characterization of  Durham's brother, the chief defense witness, as  a "dope dealer" himself and a "liar" appears to  have been in response to the defense counsel's  similar attack against the government's  witnesses: "Members of the jury, these people are  thieves, burglars, drug dealers, crack addicts,  and now suddenly they are going to be truthful  people. Suddenly now they gain character and they  are going to be honest. Come on, they are lying  to get a deal."


20
It is also evident from the record that the  court's instructions adequately informed the jury  that:    Closing arguments are for the purpose of  discussing the evidence. Opening statements,  closing arguments and other statements of counsel  should be disregarded to the extent they are not  supported by the evidence. . . . You may draw  such reasonable inferences as you believe to be  justified from proven facts. . . . You should not  be influenced by sympathy, prejudice, fear or  public opinion.    (emphasis added). Cf. United States v. Stillo, 57 F.3d 553, 557 (7th Cir. 1995) (holding that a  criminal defendant "must rebut the dual  presumption that a jury will (1) capably sort  through the evidence and (2) follow limiting  instructions from the court").


21
Further, the comments describing the defendant  as a drug dealer and the plea to the jury's  "midwestern common sense" were initially made  during the prosecution's opening summation, thus  affording the defendant's counsel an opportunity  to respond. Finally, the overwhelming weight of  the evidence against the defendant more than  adequately supports his conviction. Some thirty  witnesses, consisting of former employees and  customers, as well as law enforcement agents,  testified with specificity and detail about  Durham's dealings in cocaine and crack.


22
But as previously discussed, because Durham  failed to object to the prosecutor's comments at  the time they were made, we also rule that he has  waived the issue on appeal and, thus, any review  comes under the plain error standard.  Accordingly, Durham must establish "not only that  the remarks denied him a fair trial, but also  that the outcome of the proceedings would have  been different absent the remarks." See Granados, 142 F.3d at 1022. We are convinced that the  prosecutor's comments describing the defendant as  a "slick little dope dealer" who "uses kids and  exploits them to peddle poison," as well at the  comments attacking Darcy Durham's credibility and  appealing to the jury's "midwestern common sense"  had little to do with the outcome of the  proceedings. Thus, in light of the overwhelming  and extensive evidence that implicated him in the  offense charged, Durham has failed to persuade us  "not only that the remarks denied him a fair  trial, but also that the outcome of the  proceedings would have been different absent the  remarks." Id. We therefore decline to vacate his  conviction on account of these remarks.


23
B. Durham's Challenge to the Court's Drug Quantity  Calculations


24
The defendant also claims that the court  improperly calculated the amount of crack  attributable to him. We review a district court's  determination of the amount of narcotics  attributable to a defendant for sentencing  purposes under the clear error standard. See  United States v. Johnson, 200 F.3d 529, 537 (7th  Cir. 2000). "'The factual findings of the  district court will not be overturned unless they  are clearly erroneous . . . . Thus, we will  reverse the district court's conclusion as to  quantity of cocaine attributable to [a]  defendant[ ] only if we have a definite and firm  conviction that the district court made a clear  error in sentencing.'" United States v. Taylor,  72 F.3d 533, 542 (7th Cir. 1995) (quoting United  States v. Mumford, 25 F.3d 461, 465 (7th Cir.  1994)).


25
The reasons for this deferential standard of  review are well-established. Congress has  mandated this standard of review in sentencing  and stated that "the court of appeals shall give  due regard to the opportunity of the district  court to judge the credibility of the witnesses,  and shall accept the findings of fact of the  district court unless they are clearly erroneous  and shall give due deference to the district  court's application of the guidelines to the  facts." 18 U.S.C. sec. 3742(e) (emphasis added).  As a matter of sound jurisprudence, we do not  second-guess the sentencing judge because he or  she has had "the best 'opportunity to observe the  verbal and non-verbal behavior of the witnesses  focusing on the subject's reactions and responses  to the interrogatories, their facial expressions,  attitudes, tone of voice, eye contact, posture  and body movements,' as well as confused or  nervous speech patterns in contrast with merely  looking at the cold pages of an appellate  record."


26
United States v. Garcia, 66 F.3d 851, 856 (7th  Cir. 1995) (emphasis added).


27
Thus, because "the district court, as the trier  of fact, not only has the authority but is in the  best position to determine the amount of  narcotics attributable to the [defendant]," the  clearly erroneous standard applies to estimates  of drug quantities made for sentencing purposes.  Id. (alteration in original).


28
Based on the PSR and the trial testimony, the  sentencing judge attributed "in excess of 2 and  a half kilograms of crack cocaine" to Durham's  relevant conduct, well above the amount required  for the maximum base offense level of 38.  U.S.S.G. sec. 2D1.1(c)(1) (requiring only "1.5 KG  or more of Cocaine Base" for the maximum base  offense level of 38). Although Durham challenges  the testimony of four of the government's  witnesses, his most significant challenge is to  Bowers' testimony which was used by the  sentencing judge to attribute 2,040 grams (2.04  kilograms) of crack to Durham. Therefore, because  Bowers' testimony represents the bulk of the  total amount of crack cocaine attributed to the  defendant, we initially address the defendant's  challenge to this testimony.4


29
At the conclusion of the sentencing hearing,  the judge found that:


30
Michael Bowers, when he testified at trial,  stated that he started dealing in crack for the  defendant in the summer of 1993 and that he got  fronted by the defendant 5 grams two or three  times a week. He didn't sell during the summer of  1994, nor in the colder time of 1995, so a  conservative analysis of that would show that he  sold 5 grams twice a week, or 10 grams a week,  over a period of, if we only count two years, 52  weeks times two years makes it 1,040 grams. One  time he went with the defendant to Charleston to  pick up the crack and another time he went--the  defendant said that the package he received from  the source in Charleston was one brick or one  kilogram of crack cocaine, so the total that Mr.  Bowers was involved with [Durham] was 2,040  grams.


31
(emphasis added). Durham argues that the court  failed to make an explicit finding as to how it  arrived at its conclusion that he fronted "5  grams [of crack] two or three times a week." We  have held that "estimates of drug quantity are  acceptable if they are based on evidence  possessing a sufficient indicia of reliability  and not nebulous eyeballing." United States v.  Pigee, 197 F.3d 879, 889 (7th Cir. 1999)  (quotations omitted). In fact, it is also  permissible for a court to take witness'  estimates of the amount of drugs they purchased  and multiply that by the minimum quantity sold on  each occasion, as well as extrapolate drug  quantities from the amount of money used to  purchase the drugs. See United States v. Howard,  80 F.3d 1194, 1204 (7th Cir. 1996). At trial,  Bowers testified that he received $500 worth of  crack (made up of approximately 25 $20 crack  rocks) twice a week from the defendant.  Incorporating the PSR's conclusion that "[w]ithin  this conspiracy, a $20 rock consisted of  approximately 0.2 gram," it seems evident that  the court's calculations accurately reflected the  evidence presented at trial.5 Thus, we conclude  that the sentencing judge's calculations are  supported by the record and based on evidence  that revealed a sufficient "indicia of  reliability." See id.


32
Durham also argues that Bowers' testimony in  relation to the weight of the brick of crack that  Bowers transported from Missouri to Illinois is  unreliable because he provided contradictory  statements to federal drug agents. The defendant  points out that during the third trial, Bowers  described the crack that the defendant gave him  to bring back to Illinois as a "brick like  package," but was unable to testify as to its  weight. Durham claims that this testimony  contradicts the statement Bowers gave to federal  drug agents on April 16, 1997, when he stated  that "Durham told [him] the package contained one  kilogram of crack cocaine."


33
These statements, however, are not  contradictory; Bowers' description of the crack  as a "brick like package," but not knowing how  much it weighed, is entirely consistent with  having been told by Durham that the package  contained one kilogram of crack. Also, it is  important to keep in mind that many of these  witnesses, including Bowers, were former  associates and friends of the defendant and their  testimony, although truthful, can at best be  described as reluctant. Nonetheless, it is clear  from the record that Bowers' statements to  federal drug agents and during trial,  consistently identified the crack that he  transported for Durham from Charleston, Missouri  to Illinois as "a brick like package," and  nothing in his trial testimony contradicts his  statement to federal drug agents that he was told  by Durham that the package contained one kilogram  of crack. Further, the defendant is essentially  questioning Bowers' credibility, which is plainly  a waste of our time in light of our strong  preference to defer to the trier of fact on such  matters. See United States v. Mancillas, 183 F.3d 682, 701 n.22 (7th Cir. 1999) ("We do not second-  guess the [sentencing] judge's credibility  determinations. . . .") (alteration in original);  Garcia, 66 F.3d at 856. As we have previously  stated, "arguments which simply urge a  reassessment of a district court's credibility  determinations are wasted on an appellate court."  United States v. House, 110 F.3d 1281, 1286 (7th  Cir. 1997).


34
Thus, "[i]n the absence of actual evidence  controverting the information in the PSR" and the  evidence presented at trial, we conclude that the  sentencing judge's finding that based on Bowers'  testimony to federal drug agents and at trial,  the defendant's relevant conduct involved 2.04  kilograms of crack, was not clearly erroneous.  See United States v. Taylor, 72 F.3d 533, 547  (7th Cir. 1995). Because this amount of crack is  well in excess of the 1.5 kilograms required  under the sentencing guidelines for the maximum  base offense level of 38, which Durham was  assessed, we need not address his remaining  challenges to the court's drug calculations.

IV.  CONCLUSION

35
We AFFIRM the defendant's conviction and  sentence.



Notes:


1
 The indictment charged Durham with engaging in  this conspiracy from February 17, 1993,  continuing until on or about April 30, 1996.


2
 The government's initial attempts to prosecute  Durham were unsuccessful--at the conclusion of  the trials, the juries were deadlocked and the  judge declared mistrials.


3
 The judge increased the quantity of crack  attributed to the defendant from what was  recommended in the PSR, and held that Durham was  responsible for in excess of 2.5 kilograms of  crack (as opposed to the 1.65 kilograms  recommended in the PSR). The court's finding,  however, did not alter the defendant's resulting  offense level because under U.S.S.G. sec.  2D1.1(c)(1), "1.5 KG or more of Cocaine Base"  attributed to a defendant results in a base  offense level of 38.


4
 Durham also attacks the testimony of three other  witnesses: Bridges, Bigham and Cameron Shaw  ("Shaw"). The court attributed 255.15 grams of  crack to the defendant based on Bridges'  testimony, 56.7 grams of crack based on Bigham's  testimony and 113.4 grams of crack based on  Shaw's testimony, for a total of 425.25 grams.  Bowers' testimony, however, was used by the court  to attribute 2.04 kilograms of crack to the  defendant. Thus, even if we were to accept as  true, which we emphatically do not, the  defendant's challenges to the drug quantity  calculations based on the testimony of Bridges,  Bigham, and Shaw, it could not possibly affect  his sentence because the total amount of crack  attributable to Durham would still be well in  excess of the 1.5 kilograms required for the  maximum base offense level.


5
 It appears that the defendant bases his argument  that the court was inconsistent in its drug  calculations, in part, on what appears to be a  single typo in the sentencing hearing transcript.  (Tr. 1/30/98, at I-23) (stating incorrectly that  a $20 rock equals "another .12 grams"). From our  review of the record and each of the judge's  calculations, we conclude that the judge  consistently applied the PSR's conclusion that "a  $20 rock consisted of approximately 0.2 gram" in  calculating the quantity of drugs attributable to  the defendant's relevant conduct.